Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over King et al (US 6,074,988) in view of CHELLE et al (US 2016/0152525), further in view of ERKKILA et al (US 2016/0219810), even further in view of Gaunt (US 2017/0283337), still further ion view of Frogley (US 2003/0140556), yet further in view of Palmer (US 2017/0000044). King et al disclose a soiless growth medium made of between about 50% and about 75% sphagnum peat moss and being at least about 25% aggregate, wherein the aggregate may be perlite (i.e., volcanic glass). The soiless growth medium has a pH of between about 4.5 and about 7.5. (See col. 1, lines 23-47 and col. 4, lines 8-13.) The differences between the growing medium disclosed by King et al, and that recited in  claims 1-3, 5-8, 10, 12 and 14, are that King et al do not disclose that the sphagnum peat moss should be composed of  at least 25% hyaline cells, and that it should contain a plant-derived cellulose fiber such as coir, bamboo or hemp, between 30% and 70& by weight humus soil, between 30% and 70% by weight  vermicompost, between 0 and 15 % cork fiber, and between 0.05% and 7% by weight of plant meal, the plant meal containing at least one Heterokona phaeophyceae, Glycine max, and Fabaceace medicago. It would be obvious from CHELLE et al to employ sphagnum peat moss composed of at least 25% hyaline cells as the sphagnum peat moss in the growing medium of King et al. One of ordinary skill in the art would be motivated to do so, since CHJELLE et al teach in Paragraph [0053] that sphagnum is rich in hyaline tissues, and one would typically employ such a common source of sphagnum in the growing medium of King et al. It would be further obvious from ERKILLA  et al to include vermicompost and coir, bamboo or hemp fibers in the growing medium of King et al. One of ordinary skill in the art would be motivated to do so, since ERKILLA et al establish the conventionality of including vermicompost and  fibrous material such as coir,  bamboo and hemp in growing medium structures based on sphagnum moss in Paragraphs [0008] and [0062], respectively. It would be even further obvious from Gaunt to include kelp meal (Heterokona phaeophyceae) or alfalfa meal (Fabaceace medicago) in the growing medium of King et al. One of ordinary skill in the art would be motivated to do so, since Gaunt establishes then conventionality of including kelp meal and alfalfa meal  in growing media in Paragraph [0056], and King et al teach at col. 4, lines 3-7 that other standard supplements may be included in the medium. It would be still further obvious from Frogley to include cork fiber in the growing medium of King et al. One of ordinary skill in the art would be motivated to do so, since Frogley teaches in Paragraph [0032] that shredded fibrous material such as shredded cork improves the strength of growing media based on sphagnum moss (see Paragraphs [0031] and [003]), and one would appreciate that improved strength would be a desirable attribute for the growing medium of King et al. It would be yet further obvious from Palmer to include humus soil in the growing medium of King et al. One of ordinary skill in the art would be motivated to do so, since Palmer establishes the conventionality of including humus in a planting soil mix which may include sphagnum peat moss in Paragraph [0045], and it is well-known that soil is a humic substance. It would be further obvious to provide the various components in the amounts as recited in applicant’s claim 1, since it would be within the level of skill of one of ordinary skill in the art to determine suitable amounts of the various components. There is no evidence on record of unexpected results which would emanate from the use of the amounts recited in claim 1, as opposed to amounts outside such ranges.  Regarding claim 2, it would be further obvious from Paragraph [0075] of ERKILLA et al to include calcium carbonate in the growing medium of King et al. It would be obvious to include such calcium carbonate in an amount between 0.05% and 3% by weight, since it would be within the level of skill of one of ordinary skill in the art to determine a suitable amount of such calcium carbonate. Regarding claims 3 and 6, ERKILLA et al disclose Sphagfnum magellanicum as a suitable Sphagnum species in Paragraph [0035].   Reegarding claim 5, Gaunt discloses worm castings as a preferred inoculant in Paragraph [0049]. Regarding claim 5 and 10, it is typical for humus soil to be colloidal and configured to retain at least 50% of its weight in introduced water with a major portion of the constituent being derived from surface horizon or subsoil, as recited in claim 5. Regarding claim 7, it would be within the level of skill of one of ordinary skill in the art to determine a suitable fiber length for the fibrous material of King et al. Regarding claim 8 , Gaunt discloses the inclusion of Bacillus thuringiensis in the growing medium in Paragraph [0074]. Regarding claims 10 and 14, Gaunt discloses the inclusion of worm castings in the soil medium in Paragraph [0049]. It would be within the level of skill of one of ordinary skill in the art to determine a suitable ratio of such worm castings to humus in the growth medium of King et al. Regarding claim 12 , the humic acids disclosed inn Paragraph [0016] of Gaunt would function as a chelator. 
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over King et al (US 6,074,988) in view of CHELLE et al (US 2016/0152525), further in view of ERKKILA et al (US 2016/0219810), even further in view of Gaunt (US 2017/0283337), still further ion view of Frogley (US 2003/0140556), yet further in view of Palmer (US 2017/0000044),  as applied to claims 4 and 7 above, and even further in view of Schick (US 10,273,193). It would be further obvious from Schick to include pumice in the growing medium of King et al. One of ordinary skill in the art would be motivated to do so, since Schick discloses pumice as a suitable ingredient for growth media at col. 2, lines 14-30, in combination with sphagnum moss. It would be further obvious to provide the pumice and perlite in the recited amounts and in the recited particle size, since it would be within the level of skill of one of ordinary skill in the art to determine suitable amounts and particles sizes of the ingredients. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over King et al (US 6,074,988) in view of CHELLE et al (US 2016/0152525), further in view of ERKKILA et al (US 2016/0219810), even further in view of Gaunt (US 2017/0283337), still further ion view of Frogley (US 2003/0140556), yet further in view of Palmer (US 2017/0000044), as applied to claim 2 above, and further in view of Schick. Gaunt discloses the inclusion of Bacillus thuringiensis in the growing medium in Paragraph [0074], and bone meal and alfalfa meal (medicago sativia) in Paragraph [0045]. Schick discloses oyster shells as a useful source of calcium in growth media in the paragraph bridging columns 3 and 4. It would be further obvious from Gaunt in view of Schick to include bone meal, alfalfa meal and oyster shells, respectively, in the growth media of King et al. It would be further obvious to provide the amounts of the various components as recited in claim 11 in the growing medium of King et al, since it would be within the level of skill of one of ordinary skill in the art to determine suitable amounts of the components.
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over King et al (US 6,074,988) in view of CHELLE et al (US 2016/0152525), further in view of ERKKILA et al (US 2016/0219810), even further in view of Gaunt (US 2017/0283337), still further ion view of Frogley (US 2003/0140556), yet further in view of Palmer (US 2017/0000044), as applied to claims 10 and 12, yet further in view of Schick, and still further in view of Bradley (US 2012/0186153). It would be further obvious from Schick to include rock dust in the growing medium of King et al, since Schick discloses rock dust as an organic ingredient in organic base at col. 2, lines 19-27, in combination with sphagnum moss, and Gaunt discloses phosphate rock and magnesium sulfate as useful ingredients in Paragraph [0016]. It would be yet further obvious from Bradley to include a zeolite in the growing medium of King et al. One of ordinary skill in the art would be motivated to do so, since Bradley discloses zeolites as conventional soiless substrates in Paragraph [0056], and the specific zeolites recited in claims 13 and 15 are conventional in and of themselves. It would be further obvious to provide the specific amounts of components as recited in claims 13 and 15, since it would be within the level of skill of one of ordinary skill in the art to determine suitable amounts of the components.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over King et al (US 6,074,988) in view of CHELLE et al (US 2016/0152525), further in view of ERKKILA et al (US 2016/0219810), even further in view of Gaunt (US 2017/0283337), still further ion view of Frogley (US 2003/0140556), yet further in view of Palmer (US 2017/0000044), as applied to claim 1 above, and further in view of Gasmer et al (US 2018/0116137). It would be even further obvious from Gasmer et al to provide the growth medium of King et al in  a biodegradable container and to include a first horticultural growing medium layer configured to support a second growing medium, since Gasmer et al establish the conventionality of dual-media horticultural plugs in the Abstract and Paragraphs [0007] and [0026]. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over King et al (US 6,074,988) in view of CHELLE et al (US 2016/0152525), further in view of ERKKILA et al (US 2016/0219810), even further in view of Gaunt (US 2017/0283337), still further ion view of Frogley (US 2003/0140556), yet further in view of Palmer (US 2017/0000044), yet further in view of Gasmer et al (US 2018/0116137), as applied to claim 16 above, yet further in view of Schick. Gaunt discloses the inclusion of Bacillus thuringiensis in the growing medium in Paragraph [0074], and bone meal and alfalfa meal (medicago sativia) in Paragraph [0045], Schick discloses oyster shells as a useful source of calcium in growth media in the paragraph bridging columns 3 and 4. It would be further obvious from Gaunt in view of Schick to include bone meal, alfalfa meal and oyster shells, respectively, in the growth media of King et al. It would be further obvious to provide the amounts of the various components  as recited in claim 17 in the growing medium of King et al, since it would be within the level of skill of one of ordinary skill in the art to determine suitable amounts of the components.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of “at least one…and” is improper Markush or alternative terminology.  In claims 1 and 16, it is indefinite as to whether the particulate volcanic solid component are limited to amorphous volcanic glass and volcanic aggregate. In claims 2, 3, 5, 6, 8 and 11, the recitation of “at least one of the following…” is improper Markush or alternative terminology. It is also indefinite as to whether “diatomaceous earth” is the last member of the group. In claims 3 and 6, the recitation of “such as” renders the scope of the claims vague and indefinite, since it is not clear as to whether the components following the term are required limitations, or whether they are merely examples of the broader genus.   In claim 5, the recitation of “at least one of at least one of” is ungrammatical and therefore indefinite. In claims 8 and 11 it is indefinite as to whether “Pseudomonas Fluorescens” is the last member of the group.  In claim 10, the recitation of “at least one of…and/or” is improper Markush or alternative terminology. In claim 10, it is indefinite as to what would constitute a “wormcasting ration”. In claims 12 and 15, the recitation of “at least one of the group selected from the group” is indefinite, since members of the Markush group would not be “groups”. In claim 13, the recitation of “selected form” is ungrammatical and therefore indefinite. In claim 16, it is indefinite as to whether “Glycine max” is the last member of the Markush group. In claim 17, there is no antecedent basis for “The composite planter layer”. Also in claim 17, it is indefinite as to whether “particulate calcium hydroxide” is the last member of the Markush group.    
The Drawings are objected to as being informal.
Schoener et al is made of record for disclosing a horticultural growth medium including soil and humus   in Paragraph [0018].      
YOICHIRO et al is made fo record for disclosing a soiless media composition which includes amorphous volcanic glass. (See POaragraph [0005.)
De La Torre is made of record for disclosing a lawn substitute which includes pumice, perlite and volcanic glass. (See Paragraph [0019].) 
Medhi et al; is made3 of record for disclosing sphagnum peat moss and perlite in a potting soil in Paragraph [0007].
Kusey   et al is made of record for disclosing a soil-enhancing composition which includes peat humus, perlite and glass beads.
Yelanich et al is made of record for discosing a plant growth media which includes perlite and glass beads. (See Paragraph [0030].)
Kananen et al is made of record for disclosing a mushroom bed which includes perlite.                             

 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/             Primary Examiner, Art Unit 1736